142 F.3d 445
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Southwest Center for Biological Diversity, a nonprofitcorporation;  Huachuca Audubon Society, a nonprofitcorporation;  San Pedro 100, an unincorporated association;Area Resource in Danger, an unincorporated association;Student Environmental Action Committee, an unincorporatedassociation;  Sonoran Desert Biodiversity Project, anunincorporated association;  Forest Conservation Council, anonprofit corporation;  Prescott Audubon Society, anonprofit corporation;  Northern Arizona Audubon Society, anonprofit corporation;  National Audubon Society, anonprofit corporation;  Yuma Audubon Society, a nonprofitcorporation;  Save America's Forests, a nonprofitcorporation;  Tucson Audubon Society, a nonprofitcorporation;  Maricopa Audubon Society, a nonprofitcorporation, Plaintiffs-Appellants,v.William J. PERRY, United States Secretary of Defense;  TogoD. West, Jr., Secretary of the Army;  Charles W.Thomas, Brigadier General Commander,Fort Huachuca, Defendants-Appellees.
No. 96-16814.D.C. No. CV-94-00814-ACM.
United States Court of Appeals,Ninth Circuit.
.Submitted Sept. 15, 1997**.Decided Apr. 16, 1998.

1
Appeal from the United States District Court for the District of Arizona Alfredo C. Marquez, District Judge, Presiding.


2
Before BROWNING and THOMPSON, Circuit Judges, and MOSKOWITZ,*** District Judge.


3
ORDER*


4
The appeal is DISMISSED as moot.  The parties shall each bear their own court costs for this appeal.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.  R. 34-4 and Fed.  R.App. P. 34(a)


**
 * The Honorable Barry Ted Moskowitz, District Judge, United States District Court for the Southern District of California, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3